


109 HRES 1013 IH: Encouraging municipalities to adopt and

U.S. House of Representatives
2006-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 1013
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2006
			Mr. McCotter
			 submitted the following resolution; which was referred to the
			 Committee on
			 Agriculture
		
		RESOLUTION
		Encouraging municipalities to adopt and
		  enforce effective protections against dog bites, and for other
		  purposes.
	
	
		Whereas the Congress has sought to protect the public from
			 all safety hazards including dangerous dogs;
		Whereas there are over 74,000,000 owned dogs in the United
			 States;
		Whereas the Centers for Disease Control and Prevention
			 concluded dogs bite nearly 2 percent of the United States population (more than
			 4,700,000 people annually) and 800,000 bites per year are serious enough to
			 require medical attention;
		Whereas over 3,000 United States Postal Service mail
			 carriers are bitten by dogs each year, along with an unknown number of meter
			 readers, police officers, and other door-to-door professionals who have regular
			 exposure to numerous dogs;
		Whereas the average cost of a dog bite (or other attack)
			 resulting in a claim for medical treatment equals $336;
		Whereas the Centers for Disease Control determined that
			 over 70 percent of dogs involved in attacks are unneutered males;
		Whereas the Centers for Disease Control, the United States
			 Department of Agriculture, and the American Veterinary Medical Association have
			 all determined the chaining or tethering of dogs continuously is an inhumane
			 practice and creates dogs who are at significantly greater risk to bite;
		Whereas communities across the country provide subsidized
			 pet sterilization services; and
		Whereas communities across the country have enacted
			 legislation that bans or restricts the practice of chaining dogs for the
			 purpose of addressing dog bites and dangerous dogs: Now, therefore, be
			 it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)dog bites and
			 dangerous dogs are issues which must be addressed by each community for the
			 sake of community safety and, when addressing these issues, municipalities
			 should consider the many factors contributing to a dog’s temperament and enact
			 model programs and legislation addressing these multiple factors; and
			(2)dogs who are continuously chained, and male
			 dogs who have not been neutered, are more likely to pose a threat and,
			 therefore, these factors should be a priority for communities addressing dog
			 bite and dangerous dog issues.
			
